Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

The Applicant argues: the Examiner argued the comparative confidence score in Rubinstein represents “a level of trust between users” because Rubenstein teaches in paragraph 0050 that “a user may have a set of trusted connections that may or may not be real-world connections…A user can provide a list of trusted connections”…Applicant submits that a score indicating a likelihood of a user and a real-world connection interacting in the real world and a list provided by a user that may not be real-world connections are separate teachings (Remarks pg. 9).”
The Examiner respectfully disagrees. Paragraph [0050] recites “communications outside of social networking system (i.e. real world) are trusted more.” This teaches a score indicating likelihood of a real world connection and a list of trusted connections as being the same teaching.
Applicant argues “Rubinstein teaches away from the Examiner’s proposed combination (Remarks pg. 10).” The Examiner respectfully disagrees. The prior art are in related fields and directed to granting access of a device.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore Applicant’s arguments regarding Claims 1-5, 7-8 are unpersuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US 2012/0166553) in view of Maguire (US 2016/0021116)


Regarding Claim 1,

Rubinstein (US 2012/0166553) teaches a computer-implemented method, comprising: 
receiving, by a computing device, sharing event data from a remote computing device in a comparative confidence environment, the sharing event data including usage data regarding the sharing of an electronic device between a first participant and a second participant obtained by the remote computing device during a sharing event (Figure 10, 1030, Did User1 and User2 share a device?, also see associated text); 
calculating, by the computing device, a comparative confidence score for the first participant and the second participant based on the sharing event data (Figure 10, 1040, 1050, determining score indicative of real-world interactions (i.e. confidence score) between user1 and user2, also see associated text); wherein the comparative confidence score represents a level of trust between users (Paragraph [0050] teaches “a user may have a set of trusted connections that may be real-world connections)
While Rubinstein teaches sending access codes to a second user based on the confidence score (Claim1), Rubinstein does not explicitly teach enabling, by the computing device, the first participant to gain access to a device of the second participant based on the comparative confidence score.  

Maguire (US 2016/0021116) teaches enabling, by the computing device, the first participant to gain access to another electronic device of the second participant based on the comparative confidence score (Figure 6, 630, 640 and associated text, teaches “determine that the first user is connected to the second user and that the first user has authorization to provide instructions to the second device”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rubinstein to include directly granting access to the first participant the device of the second participant

The motivation is to be able to allow close friends or family members the authorization to control a user’s device (Paragraph [0007]) 

Regarding Claim 2,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Maguire teaches wherein the enabling the first participant to gain access to the other electronic device belonging to the second participant comprises automatically granting the first participant access to the other electronic device (Paragraph [0022] teaches first degree friends may automatically be authenticated to access and use the user’s device)

  
Regarding Claim 3,

Rubinstein and Maguire teaches the computer-implemented method of claim 1, but does not explicitly teach wherein the enabling the first participant to gain access other electronic device belonging to the second participant comprises sending a notification to the second participant that the first participant should be granted access to the resource.  
The Examiner takes Official Notice that sending notifications to a user should be granted access is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein and Ho with sending a notification to the second participant that the first participant should be granted access and the results would be predictable (i.e. the first participant already is granted access, see above citations, and sending a notification beforehand would yield predictable results)

Regarding Claim 4,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Rubinstein teaches wherein the sharing event data comprising one or more selected from the group consisting of: information regarding a pairing of the electronic device with another electronic device, implicit or explicit user ratings (Figure 10, 1050, teaches a “score” i.e. user rating) 

Regarding Claim 5,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. While Rubenstein teaches calculating the comparative confidence score based on the usage data regarding use of the electronic device during the sharing event and context data regarding the sharing event, Rubinstein does not explicitly teach wherein calculating the comparative confidence score comprises a machine learning tool of the computing device 
The Examiner takes Official Notice that using machine learning is well known in the art
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein to include a machine learning tool to calculate the score and the results would be predictable (i.e. using machine learning for the score)


Regarding Claim 7,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Maguire wherein the other electronic device belonging to the second participant is selected from the group consisting of: headphones, a memory device, an electrical charger, and a mobile computing device (Paragraph [0066] user tablet (i.e. mobile computing device))

Regarding Claim 8,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Rubinstein teaches further comprising: receiving, by the computing device, additional sharing event data from the second participant regarding the first participant accessing other electronic device belonging to the second participant of the second participant during a second sharing event; and  P201804875US0130 of 35updating, by the computing device, the comparative confidence score of the first participant based on the additional sharing event data (Figure 11, teaches using additional sharing data such as location information to update sharing event data).  

Regarding Claim 21,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. While Maguire teaches an accelerometer and a seismic-activity sensor, Maguire does not explicitly teach wherein the usage data includes sensor data indicating that the electronic device was dropped during a sharing event.
The Examiner takes Official Notice that it is well known to have sensor data indicating a device has been dropped
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maguire to include sensor data indicating a device was dropped and the results would be predictable (i.e. the motion sensors of Maguire would indicate a drop)




Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-18, 20 allowed.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439